Citation Nr: 0922340	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-20 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for sclerosing cholangitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder impingement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1997 to 
December 2002.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado.  Thereafter, the appellant's claims folder was 
transferred to his local RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
sclerosing cholangitis results in some abdominal pain, but 
not severe chronic cholangitis with frequent attacks of gall 
bladder colic.

2.  Throughout the rating period on appeal, the Veteran's 
left shoulder impingement is manifested by pain and 
productive of flexion and abduction to no less than 140 
degrees, without X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for sclerosing cholangitis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R.  
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.111-4.114, 
Diagnostic Codes 7316, 7314 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for a left (minor) shoulder impingement have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5019, 5003, 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the Veteran is appealing the initial rating 
assignments as to his sclerosing cholangitis and left 
shoulder disabilities.  In this regard, because the June 2003 
rating decision granted the Veteran's claims of entitlement 
to service connection, such claims are now substantiated.  
His filing of a notice of disagreement as to the June 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 23,353 - 23,356 
(Apr. 30, 2008) (as it amends 38 C.F.R. § 3.159 to add 
paragraph (b)(3), effective May 30, 2008).  Rather, the 
Veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the Veteran of what is necessary 
to obtain the maximum benefit allowed by the evidence and the 
law.  This has been accomplished here, as will be discussed 
below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic codes for rating the sclerosing 
cholangitis (38 C.F.R. § 4.114, Diagnostic Codes 7316, 7314) 
and left shoulder (38 C.F.R. § 4.71a, Diagnostic Codes 5019, 
5003, 5201) disabilities at issue, and included a description 
of the rating formulas for all possible schedular ratings 
under these diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating for these disabilities, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disabilities at 
issue.



Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claims.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The Veteran underwent VA examinations in 2002 and 2007 that 
addressed the matters presented by this appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

The Board notes that these matters stem from a pre-discharge 
claim, received in November 2002.  The June 2003 rating 
decision on appeal granted service connection for sclerosing 
cholangitis and left shoulder impingement, effective the day 
following separation from active service, December 18, 2002.  
38 C.F.R. § 3.400(b)(2) (2008).  The Veteran disagreed with 
the June 2003 rating decision.  He asserts that the service-
connected disabilities at issue are worse than their current 
ratings and warrant higher initial ratings.

I.  Sclerosing cholangitis

The RO has rated the Veteran's service-connected sclerosing 
cholangitis using VA's schedule for rating digestive 
disorders set forth at 38 C.F.R. § 4.114, Diagnostic Code 
7316 (for chronic cholangitis).

The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  Ratings under Diagnostic 
Codes 7301 through 7329, inclusive, 7331, 7342, and 7345 to 
7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114.

The Board finds that Diagnostic Code 7316 best reflects the 
Veteran's predominant disability picture based on the 
clinical diagnoses of record.  Diagnostic Code 7316 instructs 
the rater to rate chronic cholangitis as chronic 
cholecystitis.  Chronic cholecystitis is rated under 
Diagnostic Code 7314, located in 38 C.F.R. § 4.114.  Under 
this diagnostic code, a 10 percent rating is warranted when 
the disability is moderate; gall bladder dyspepsia, confirmed 
by X-ray technique, and with infrequent attacks (not over two 
or three a year) of gall bladder colic, with or without 
jaundice.  A 30 percent rating is assigned when the 
disability is severe, to include frequent attacks of gall 
bladder colic.

A VA general medical examination report, dated in November 
2002, indicates that the Veteran was hospitalized for 
sclerosing cholangitis in the past, but presently, there was 
no evidence of jaundice, bleeding, or any other hepatic 
complications.  It was further noted that the Veteran has 
been stable.  Upon physical examination, the Veteran's 
abdomen was normal.  There was no tenderness, rebound, or 
rigidity.  The epigastric area was not tender.  At the gall 
bladder site, the examiner noted that a mass was not felt 
upon palpation and the liver, spleen, and kidney areas were 
all within normal limits.  No symptoms of pain were noted 
upon deep breath.  Although a liver margin was palpated under 
the subcostal margin on the right, it was very smooth and 
without complications.  The examiner noted no peritonitis, 
evidence of free fluid in the abdomen, or ascites.  The 
diagnoses were chronic recurrent sclerosing cholangitis with 
chronic pains and gall bladder dilation secondary to bile 
duct obstruction, presently stable secondary to treatment, 
can recur, with no active cholecystitis at that time.

A VA treatment report, dated in April 2003, reflects that the 
Veteran denied any significant diarrhea or abdominal pain 
since a workup last fall.  He indicated that he was feeling 
quite well.  On physical examination the Veteran's abdomen 
was soft and benign with no tenderness, masses, bruits, 
organomegaly.  The assessment was primary sclerosing 
cholangitis and history of chronic diarrhea, possibly related 
to ulcerative colitis versus irritable bowel syndrome.  A VA 
treatment report, dated in June 2003, reflects that the 
Veteran complained of occasional abdominal pain with fatty 
and/or salty foods.  He denied constipation or weight loss 
and stated that he felt fine since being put on the above 
medications (listed in the treatment report).  On physical 
examination, the Veteran's abdomen was soft with positive 
bowel sounds.  Although mild tenderness was noted in the 
right upper quadrant, there was no rebound.  The impression 
was primary sclerosing cholangitis and the Veteran was 
advised to exercise and eat a healthy low fat diet.  

A report of VA digestive examination, dated in March 2007, 
reflects that the Veteran was being treated with actigall.  
It was noted that the Veteran has had endoscopic retrograde 
cholangiopancreatography (ERCP) with stent placement three 
times (with the most recent in 2002).  It was further noted 
that each ERCP and stent placement was complicated by 
pancreatitis.  This examination report also indicates that 
the Veteran has irritable bowel syndrome (IBS) and occasional 
abdominal pain and cramping secondary to this.  Upon physical 
examination, it was noted that a hernia was not present and 
his abdomen was soft, nontender, and without 
hepatosplenomegaly.  The diagnosis was sclerosing 
cholangitis.  A report of VA liver, gall bladder, and 
pancreas examination, dated in March 2007, reflects that a 
cholecystectomy has not been performed.  There were no 
episodes of colic or other abdominal pain, distention, 
nausea, or vomiting in the past 12-month period.  No gall 
bladder colic was noted.  

In light of the evidence outlined above, the Board finds that 
the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for sclerosing 
cholangitis.  Indeed, the March 2007 VA examination report 
indicates no gall bladder colic or other abdominal pain, 
distention, nausea, or vomiting in the past 12-month period.  
The Board acknowledges that the Veteran complained of 
occasional abdominal pain with fatty and/or salty foods.  
However, the Board finds that such has been contemplated by 
the current initial 10 percent rating.  The Board notes that 
the Veteran's abdomen was normal upon VA examination in 
November 2002 and that he denied any significant diarrhea or 
abdominal pain in April 2003.  Overall, the evidence over the 
rating period on appeal shows a disability most nearly 
approximated by the current initial 10 percent rating.

The Board notes that the April 2003 VA treatment report 
indicated a history of chronic diarrhea.  However, this was 
attributed either to ulcerative colitis or irritable bowel 
syndrome, which are disabilities for which the Veteran is not 
service connected.  Therefore, the Board has not considered 
this symptom in the claim for increase for the service-
connected sclerosing cholangitis.  

In conclusion, the Board finds that the probative clinical 
evidence of record does not demonstrate severe impairment to 
warrant an initial rating in excess of 10 percent for the 
Veteran's service-connected sclerosing cholangitis.  The 
Board also has considered whether the Veteran's rating should 
be "staged."  The record, however, does not support assigning 
different percentage disability ratings during the relevant 
period in question because the evidence described above does 
not show that this disability been more than 10 percent 
disabling.  Fenderson, 12 Vet. App. at 125-26.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Left shoulder impingement

The June 2003 rating decision granted service connection for 
left shoulder impingement and assigned a noncompensable 
initial rating under Diagnostic Code 5019, effective December 
18, 2002 (day following separation from active service).  
During the appeal process, a rating decision, dated in April 
2007, increased the initial rating to 10 percent, also 
effective December 18, 2002.  The Board notes that a veteran 
is presumed to be seeking the maximum benefit allowed by law 
and regulation, and a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2008).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  Id. § 4.45.

As noted above, the Veteran's left shoulder impingement is 
rated as bursitis pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  Diagnostic Code 5019, in turn, calls for 
evaluation of the relevant disorder pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Diagnostic Code 5003 states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation will be assigned 
for each such major joint or group of minor joints affected 
by limitation of motion.  With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, a 
10 percent rating is assigned.  A 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).  Note (2) to Diagnostic Code 5003 provides 
that the 20 percent and 10 percent ratings based on X-ray 
findings with no limitation of motion of the joint or joints 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.  

For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45 
(2008).

The Veteran experiences some limitation of motion of the left 
shoulder, and as a result, the rating criteria under 
Diagnostic Code 5003, for degenerative arthritis without 
limitation of motion are not for application.  Additionally, 
Note (2) to Diagnostic Code 5003 precludes a higher rating 
based on X-ray findings (with no limitation of motion) as the 
Veteran left shoulder disability is rated using Diagnostic 
Code 5019.  Diagnostic Codes 5200 through 5203 pertain to 
disabilities of the shoulder and arm.  Diagnostic Code 5200 
rates ankylosis of the scapulohumeral articulation.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See, e.g., Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996).  Diagnostic Code 5200 is 
not applicable in the present case because there is no 
medical evidence that the Veteran has ankylosis of the left 
shoulder joint because the Veteran is able to move his left 
shoulder joint (although not with normal range of motion).  
As such, by definition, his left shoulder joint is not 
immobile.  Likewise, Diagnostic Code 5203 is not applicable 
because there is no medical evidence that the Veteran has had 
dislocation or nonunion with loose movement of the clavicle 
or scapula.  See April 2007 VA addendum report (noting no 
left shoulder dislocations).  The only applicable diagnostic 
codes, therefore, are 5201 and 5202.  It is noted that 
Diagnostic Codes 5201 and 5202 distinguish between the major 
(dominant) extremity and the minor (non-dominant) extremity.  
38 C.F.R. § 4.69 (2008).  The record shows that the Veteran 
is right handed.  Therefore, the criteria referencing the 
minor extremity are for consideration here.

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
minor shoulder.  A 20 percent rating is also warranted for 
limitation of motion of the arm midway between the side and 
shoulder level for the minor shoulder.  A 30 percent rating 
is warranted for limitation of motion of the arm to 25 
degrees from the side for the minor shoulder.

Normal shoulder flexion and abduction is from zero to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from zero to 90 degrees. 38 C.F.R. § 
4.71, Plate I.  In determining limitation of motion, forward 
flexion and abduction must be considered.  Mariano v. 
Principi, 17 Vet. App. 305, 314-16 (2003).

Upon VA examination in November 2002, the Veteran's left 
shoulder had flexion from 0 to 180 degrees, abduction from 0 
to 180 degrees, and internal and external rotation from 0 to 
90 degrees.  It was noted that pain caused abduction to 
decrease to 170 degrees and external rotation to decrease to 
80 degrees.  The level of pain was noted to be 3 out of 10.  
An addendum report (to the March 2007 VA examination), dated 
in April 2007, notes that the previous shoulder examination 
listed was performed on the left shoulder and not the right 
shoulder as listed.  It was noted that the previous 
examination report should be disregarded in favor of the new 
examination report.  The April 2007 addendum report reflects 
left shoulder flexion from 0 to 140 degrees, abduction from 0 
to 140 degrees, internal rotation from 0 to 90 degrees, and 
external rotation from 0 to 80 degrees.  This report also 
reflects no additional loss of motion on repetitive use for 
any these 4 ranges of left shoulder motion.  

In light of the objective range of motion findings detailed 
above regarding the left shoulder, the Board finds that an 
initial rating in excess of 10 percent is not warranted under 
Diagnostic Code 5201.  The Board notes that the November 2002 
and April 2007 addendum reports reflect that the Veteran 
experienced some pain and loss of motion of the left 
shoulder.  Although the April 2007 addendum report reveals 
that pain was noted, the report reflects no deformity, giving 
way, instability, stiffness, weakness, dislocation or 
subluxation, locking, effusion, flare-ups, or inflammation.  
The April 2007 VA addendum report also notes that the 
Veteran's left shoulder bursitis has no effects on his daily 
activities.  Even with consideration under the criteria set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and Deluca v. Brown, 8 
Vet. App. 202 (1995), the Board finds that the current 10 
percent initial evaluation more nearly contemplates the 
demonstrated painful motion.  Further, although pain causes 
some additional limitation of motion, the competent medical 
evidence of record does not demonstrate that such additional 
functional impairment is comparable to the criteria for a 
rating in excess of 10 percent under any applicable 
diagnostic code based on limitation of motion.

The Board has also considered other potentially applicable 
diagnostic codes.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5202, a 20 percent evaluation for a disability of the minor 
shoulder and arm contemplates impairment of humerus with 
infrequent episodes of recurrent dislocation at the 
scapulohumeral joint and guarding of movement only at 
shoulder level or frequent episodes of recurrent dislocation 
of the scapulohumeral joint with guarding of all arm 
movements or malunion of the humerus with marked or moderate 
deformity.  Additionally, under Diagnostic Code 5202, fibrous 
union of the humerus warrants a 40 percent evaluation for the 
minor arm, and a nonunion of the humerus (false flail joint) 
warrants a 50 percent evaluation for the minor arm.  Loss of 
the head of the humerus (flail shoulder) warrants a maximum 
70 percent evaluation for the minor arm.

After reviewing the relevant competent medical evidence, the 
Board finds that the next-higher rating of 20 percent is not 
warranted under Diagnostic Code 5202.  The Board notes that 
X-rays of the left shoulder, as noted in the report of the 
November 2002 examination, revealed a normal radiographic 
examination.  Additionally, an X-ray report, dated in March 
2007, reveals an impression of negative right shoulder.  The 
Board notes that it is not clear if the designation of 
"right" on the March 2007 X-ray report is in error or not 
based on the note at the beginning of the April 2007 addendum 
indicating that the shoulder examination was performed on the 
left shoulder and not the right shoulder, as listed.  In any 
case, the record does not show radiographic evidence of 
fibrous union, nonunion, or loss of the humeral head.  Based 
on the foregoing, a higher rating under Diagnostic Code 5202 
is not warranted.  Additionally, the Board has considered 
additional functional limitation, but finds that the 
Veteran's disability picture is most nearly approximated by 
the current rating.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, 8 Vet. App. at 206-07.

In conclusion, the Board finds that the symptomatology 
regarding the Veteran's service-connected left shoulder 
impingement is more nearly approximated by the current 
initial 10 percent rating.  The Board has considered whether 
the Veteran's initial rating should be "staged."  The record, 
however, does not support assigning different percentage 
disability ratings because at no time has the left shoulder 
disability been more than 10 percent disabling during the 
rating period on appeal.  Fenderson, 12 Vet. App. at 125-26.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular consideration

Finally, the Board has considered whether the Veteran's 
claims warrant referral to the Under Secretary for Benefits 
or the Director of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321(b)(1).  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  In Thun, the Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe a veteran's 
disability level and symptomatology. Id. at 115.  If the 
schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

In this case, the Board notes that a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disabilities at issue with the established 
criteria found in the rating schedule for these disabilities 
show that the schedular rating criteria reasonably 
contemplate the Veteran's disability level and symptomatology 
for his sclerosing cholangitis and left shoulder 
disabilities.  The March 2007 VA digestive examination report 
reflects that the Veteran was employed fulltime as a mechanic 
for a duration of 2 to 5 years.  It also indicates that the 
Veteran's service-connected sclerosing cholangitis has no 
significant effects on his usual occupation.  Similarly, the 
Board notes that the April 2007 VA addendum report notes that 
the Veteran's left shoulder bursitis has no significant 
effect on his general occupation.  The evidence of record 
does not reflect any frequent periods of hospitalization for 
either issue.  The Board further observes that, even if the 
available schedular evaluation for the disability is rendered 
impracticable (which they manifestly are not), the Veteran 
does not exhibit other related factors such as those provided 
by the regulation as "governing norms."  In light of the 
foregoing, the Board finds that referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
sclerosing cholangitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
left shoulder impingement is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


